                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: / / 2._2-/z_ O



 TANYA CREATIONS, LLC,

                              Plaintiff,
                                                                No. 20-CV-442 (RA)
                         V.
                                                                       ORDER
 ALM V LTD. et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         No later than January 24, 2020, Plaintiff shall inform the Court whether it intends to

oppose Defendants' request to transfer this action to the United States Bankruptcy Court for the

District of Delaware. See Dkt. 7, 8.

SO ORDERED.

Dated:      January 22, 2020
            New York, New York
                                                                                     -=-=---
                                                   Ronnie Abrams
                                                   United States District Judge
